Exhibit 10-dd

 

AT&T INC.

 

CASH DEFERRAL PLAN

 

Adopted November 19, 2004

As amended through March 30, 2006

 

Article 1 - Statement of Purpose

 

The purpose of the Cash Deferral Plan (“Plan”) is to provide savings
opportunities to a select group of management employees consisting of Eligible
Employees of AT&T Inc. (“AT&T”) and its Subsidiaries.

 

Article 2 - Definitions

 

For the purpose of this Plan, the following words and phrases shall have the
meanings indicated, unless the context indicates otherwise:

 

Base Compensation. The following types of cash-based compensation paid by an
Employer (but not including payments made by a non-Employer, such as state
disability payments), before reduction due to any contribution pursuant to this
Plan or reduction pursuant to any deferral plan of an Employer, including but
not limited to a plan that includes a qualified cash or deferral arrangement
under Section 401(k) of the Code:

 

 

(a)

annual base salary;

 

 

(b)

lump sum payments in lieu of a salary increase; and

 

 

(c)

Team Award.

 

Payments by an Employer under a disability plan made in lieu of any compensation
described above, shall be deemed to be a part of the respective form of
compensation it replaces for purposes of this definition. Base Compensation does
not include zone allowances or any other geographical differential and shall not
include payments made in lieu of unused vacation or other paid days off, and
such payments shall not be contributed to this Plan.

 

Determinations by AT&T (the Committee with respect to Officer Level Employees)
of the items that make up Base Compensation shall be final. The Committee may,
from time to time, add or subtract types of compensation to or from the
definition of “Base Compensation” provided, however, any addition to the
definition of Base Compensation shall only be effective with respect to the next
period in which a Participant may make an election to establish a Cash Deferral
Account.

 

Business Day. Any day during regular business hours that AT&T is open for
business.

 

Cash Deferral Account or Account. The Account established annually by an
election by a Participant to make Employee Contributions over the Plan Year
relating to such election. One Cash Deferral Account is created by each yearly
election, and all contributions pursuant to such election, including through
Employee Contributions, earnings on contributions, or otherwise shall be part of
the same Cash Deferral Account. Each annual Account is a separate Cash Deferral
Account; only one Cash Deferral Account will relate to a Plan Year.

 

Page 1

 



 

 

Chief Executive Officer. The Chief Executive Officer of AT&T Inc.

 

Cingular. Cingular Wireless LLC, the successor thereto, or a direct or indirect
majority owned subsidiary thereof.

 

Code. References to the Code shall be to provisions of the Internal Revenue
Code, as amended, including regulations promulgated thereunder and successor
provisions.

 

Committee. The Human Resources Committee of the Board of Directors of AT&T Inc.

 

Disability. Absence of an Employee from work with an Employer under the relevant
Employer's disability plan.

 

Disabled. Where a person either (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period for not less than 12 months or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering Employees of the
Participant's Employer. It is intended that “Disabled” have the same meaning in
this Plan as in Section 409A of the Code.

 

Eligible Employee. An Employee who:

(a) is a full or part time, salaried Employee of AT&T or an Employer in which
AT&T has a direct or indirect 100% ownership interest and who is on active duty,
Disability (but only while such Employee is deemed by the Employer to be an
Employee of such Employer) or Leave of Absence;

 

(b) is, as determined by AT&T, a member of Employer's “select group of
management or highly compensated employees” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, and regulations thereunder
(“ERISA”), which is deemed to include each Officer Level Employee; and

 

(c) has an employment status which has been approved by AT&T to be eligible to
participate in this Plan or is an Officer Level Employee.

 

Notwithstanding the foregoing, AT&T (the Committee with respect to Officer Level
Employees) may, from time to time, exclude any Employee or group of Employees
from being deemed an “Eligible Employee” under this Plan.

 

In the event a court or other governmental authority determines that an
individual was improperly excluded from the class of persons who would be
considered Eligible Employees during a particular time for any reason, that
individual shall not be an Eligible Employee for purposes of the Plan for the
period of time prior to such determination.

 

 

Page 2

 



 

 

Employee. Any person employed by an Employer and paid on an Employer’s payroll
system, excluding persons hired for a fixed maximum term and excluding persons
who are neither citizens nor permanent residents of the United States, all as
determined by AT&T. For purposes of this Plan, a person on Leave of Absence who
otherwise would be an Employee shall be deemed to be an Employee.              

 

Employer. AT&T Inc. or any of its Subsidiaries.

 

Incentive Award. A cash award paid by an Employer (and not by a non-Employer,
such as state disability payments) under the Short Term Incentive Plan or any
successor plan, the 2001 Incentive Plan or any successor plan, or any other
award that the Committee specifically permits to be contributed to a Cash
Deferral Account under this Plan (regardless of the purpose of the award).

 

Leave of Absence. Where a person is absent from employment with an Employer on a
formally granted leave of absence (i.e., the absence is with formal permission
in order to prevent a break in the continuity of term of employment, which
permission is granted (and not revoked) in conformity with the rules of the
Employer that employs the individual, as adopted from time to time). For
purposes of this Plan, a Leave of Absence shall be deemed to also include a
transfer by an Employer of a person to, and continuous employment by, an entity
for a rotational work assignment. In the event a transfer to such an entity
lasts more than 5 years or the rotational work assignment status is canceled by
AT&T, it shall be deemed a Termination of Employment with the Employer at that
time for purposes of this Plan. To be a rotational work assignment, the Employer
must have indicated in writing to the person that the person was to be rehired
by the Employer upon termination of the rotational work assignment.

 

Officer Level Employee. Any executive officer of AT&T, as that term is used
under the Securities Exchange Act of 1934, as amended, and any Employee that is
an “officer level” Employee for compensation purposes as shown on the records of
AT&T.

 

Participant. An Eligible Employee or former Eligible Employee who participates
in this Plan.

 

Plan Interest Rate. An annual rate of interest equal to Moody’s Long-Term

Corporate Bond Yield Average for the September preceding the calendar year
during which the interest rate will apply. The Committee may choose another
method of calculating the Plan Interest Rate, but such other method may only
apply to Cash Deferral Units that Participants have not yet elected to
establish.

 

Plan Year. Each of the following shall be a Plan year: the period from January
1, 2005 through January 15, 2006; the period January 16, 2006 through December
31, 2006; and, for all later Plan Years, the period from January 1 through
December 31.

 

Retirement or Retire. Termination of Employment on or after the earlier of the
following dates, unless otherwise provided by the Committee: (a) for Officer
Level Employees, the date the Participant is at least age 55 and has five (5)
years of Net Credited Service; or (b) the date the Participant has attained one
of the following combinations of age and Net Credited Service:

 

 

Net Credited Service

Age

 

10 years or more

65 or older

 

20 years or more

55 or older

 

25 years or more

50 or older

 

30 years or more

Any age

 

 

Page 3

 



 

 

 

For purposes of this Plan only, Net Credited Service shall be calculated in the
same manner as “Pension Eligibility Service” under the AT&T Pension Benefit Plan
– Nonbargained Program (“Pension Plan”), as that may be amended from time to
time, except that service with an Employer shall be counted as though the
Employer were a “Participating Company” under the Pension Plan and the Employee
was a participant in the Pension Plan.

 

Short Term Incentive Award. A cash award paid by an Employer (and not by a
non-Employer, such as state disability payments) under the Short Term Incentive
Plan; an award under a similar plan intended by the Committee to be in lieu of
an award under such Short Term Incentive Plan, including, but not limited to,
Performance Units granted under the 2001 Incentive Plan or any successor plan;
or any other award that the Committee designates as a Short Term Incentive Award
specifically for purposes of this Plan (regardless of the purpose of the award).

 

Subsidiary. Any corporation, partnership, venture or other entity in which AT&T
holds, directly or indirectly, a 50% or greater ownership interest. The
Committee may, at its sole discretion, designate any other corporation,
partnership, limited liability company, venture or other entity a Subsidiary for
the purpose of participating in this Plan. Unless otherwise provided by the
Committee, Cingular shall be deemed a Subsidiary so long as AT&T holds a direct
or indirect 25% interest in Cingular Wireless LLC or its successor.

 

Team Award. The annual award determined to be the “Team Award” by AT&T, together
with any individual award determined by AT&T to be the Individual Discretionary
Award made in connection therewith or comparable awards, if any, determined by
AT&T to be used in lieu of these awards.

 

Termination of Employment. References herein to “Termination of Employment,"
“Terminate Employment” or a similar reference, shall mean the event where the
Employee ceases to be an Employee of any Employer, including but not limited to,
where the employing company ceases to be an Employer.

 

Article 3 - Administration of the Plan

 

3.1

The Committee.

The Committee shall be the administrator of the Plan and will administer the
Plan, interpret, construe and apply its provisions and determine entitlement to
benefits, all in its discretion. The Committee may further establish, adopt or
revise such rules and regulations and such additional terms and conditions
regarding participation in the Plan as it may deem necessary or advisable for
the administration of the Plan. References to determinations or other actions by
AT&T, herein, shall mean actions authorized by the Committee, the Chief
Executive Officer, the Senior Executive Vice President of AT&T in charge of
Human Resources, or their respective successors or duly authorized delegates, in
each case in the discretion of such person. All decisions by AT&T shall be final
and binding.

 

 

Page 4

 



 

 

 

3.2

Claims Procedure.

Subject to the authority of the Committee over the Plan, AT&T shall appoint a
Claims Board to adjudicate claims brought by or in respect to Participants and
their beneficiaries relating to benefits under the Plan. A Participant may apply
in writing to the Claims Board to make a claim under this Plan. The Claims Board
shall provide written notice within 90 days to a Participant whose claim
hereunder has been denied, setting forth reasons for such denial or explaining
that an extension of the time for processing the claim is necessary, written in
a manner calculated to be understood by such person. After receipt of such
notice, or expiration of 90 days without any response from the Claims Board, the
Participant may appeal the decision in writing to the Senior Executive Vice
President of AT&T in charge of Human Resources, or to the person’s successor,
within 90 days, except that if the Participant is an Insider, as that term is
used in the 2001 Incentive Plan, then the Participant's appeal shall be to the
Committee. The Participant shall receive a full and fair review of the decision
denying the claim in accordance with the requirements of ERISA.

 

Article 4 - Contributions

 

4.1

Election to Make Contributions.

(a) The Committee shall establish dates and other conditions for participation
in the Plan and making contributions as it deems appropriate. Except as
otherwise provided by the Committee, each year:

 

(1) an Employee who is an Eligible Employee as of April 30 may thereafter make
an election on or prior to the last Business Day of the immediately following
June to establish a Cash Deferral Account in order to make contributions to the
Plan (“Employee Contributions”), through payroll deductions, during the
immediately following Plan Year (which shall be the Plan Year of such Cash
Deferral Account) through any combination of the following:

 

(A) from 1% to 50% (in whole percentage increments) of the Participant’s monthly
Base Compensation, as the same may change from time to time. Employees who are
below the level of Senior Manager, as shown on the records of AT&T at the time
of the election, may contribute no more than 25% or such other amount as
determined by AT&T.

 

(B) up to 100% (in whole percentage increments or in dollars) of one or more
Incentive Awards, with the contribution of each Incentive Award (a discretionary
award being a separate Incentive Award) determined individually. If a
Participant did not have a target Short Term Incentive Award on June 30 but was
subsequently granted such an award before the end of such Plan Year, the
Participant will be deemed to have made the same percentage contribution
election for the Short Term Incentive Award as the Participant made for Base
Compensation.

 

(2) an Employee who was not an Eligible Employee as of April 30 but who is an
Eligible Employee the immediately following September 30 may thereafter make an
election on or prior to the last Business Day of the immediately following
November with respect to the establishment of a Cash Deferral Account for the
contribution of Base Compensation, other than Team Award, in the same manner as
if the Employee was an Eligible Employee as of such April 30.

 

 

Page 5

 



 

 

(b) The Committee may permit an Eligible Employee to make other contributions on
such terms and conditions as such Committee may permit from time to time.

 

(c) Except for (i) compensation payable after December 31 (in accordance with
the Employer's normal payroll practices) solely for services performed during
the Employer's final payroll period (as described in Section 3401(b) of the
Code) that includes December 31 and (ii) performance-based compensation (as that
term is defined under Section 409A of the Code), no contribution of compensation
shall be made to the Plan out of compensation for services where such services
are performed during or before the taxable year of the election to make such
Employee Contributions. In the case of the above referenced performance-based
compensation (based on services performed over a period of at least 12 months),
such election may be made no later than 6 months before the end of the period.

 

(d) Notwithstanding anything to the contrary in this Plan, no election shall be
effective to the extent it would permit an Employee Contribution or distribution
to be made that is not in compliance with Section 409A of the Code. To the
extent such election related to Employee Contributions that complied with such
statute and regulations, that portion of the election shall remain valid, except
as otherwise provided under this Plan.

 

(e) AT&T may refuse or terminate, in whole or in part, any election to make
contributions to the Plan at any time; provided, however, only the Committee may
take such action with respect to persons who are Officer Level Employees.

 

(f) In the event the Participant takes a hardship withdrawal from a benefit plan
qualified under the Code and sponsored by an Employer, any election to make
Employee Contributions by such Participant shall be cancelled on a prospective
basis, and the Participant shall not be permitted to make a new election with
respect to Employee Contributions that would be contributed during the then
current and immediately following calendar year.

 

(g) To the extent a Participant makes contributions to the Plan where the
payment of which would be deductible by AT&T under Section 162(m) of the Code
without regard to the size of the distribution, such contributions and earnings
thereon shall be distributed first.

 

(h) An Employee may elect to make contributions of Base Compensation to this
Plan with respect to a Cash Deferral Account only if the Employee has previously
or simultaneously made an election to establish a Stock Deferral Account under
the Stock Purchase and Deferral Plan relating to substantially the same period
for making Employee Contributions and has elected to contribute at least 15% of
the Employee’s Base Compensation during that period.

 

4.2

Contributions to a Cash Deferral Account.

(a) Employee Contributions shall be made solely pursuant to a proper election
and only during the Employee's lifetime and while the Employee remains an
Eligible Employee (if the Employee ceases to be an Eligible Employee, his or her
election to make Employee Contributions shall be cancelled on a prospective
basis); provided, however, Termination of Employment of an Eligible Employee
shall not constitute loss of eligibility solely with respect to contribution of
annual base salary earned prior to termination but paid within 60 days
thereafter or with respect to Incentive Awards paid after Retirement (and such
person shall be deemed an Eligible Employee for such contributions).

 

Page 6

 



 

(b) A Participant’s contributions shall be credited to the Participant’s Cash
Deferral Account on the day the compensation – from which the contribution is to
be deducted – is paid (“paid,” as used in this Plan, includes amounts
contributed to the Plan that would have been paid were it not for an election
under this Plan) using the "check date" shown on the related pay record
(sometimes referred to as the "paycheck stub") as the contribution date (if no
"check date" is shown, then the date of the pay record). Earnings on each Cash
Deferral Account shall be recorded on Participant’s statements quarterly. When a
payment is made to correct an underpayment, or as a delayed payment, of gross
compensation for any reason, the related Employee Contribution shall be made
when such correcting or delayed payment is made, again using the date on the pay
record. No correcting or delayed payment may be contributed to the Plan if it is
made after the period for making contributions in Article 4 for the Cash
Deferral Account covering the payment to be corrected. For example, if an
underpayment is made in June 2005, but not corrected until May 2006, regardless
of the cause of such events, no part of the correcting payment may be
contributed to the Plan. Where there has been an overpayment of gross
compensation, the amount of the overpayment will not be considered in
determining the contribution amount. In no event shall the Participant have any
recourse against an Employer under this Plan for any underpayment, overpayment
or delayed or correcting payment of compensation. In the event a pay period (the
period over which services are rendered for the relevant compensation) relates
to services rendered during or before the taxable year of the relevant election,
then only the compensation relating to services performed in the calendar year
following the calendar year of the election may be contributed to this Plan. The
Committee may modify or change this paragraph (b) from time to time.

 

4.3

Earnings on Cash Deferral Accounts.

During a calendar year, the Participant’s Cash Deferral Account shall accrue
interest on amounts held by such Account at the Plan Interest Rate for such
year, compounded quarterly on the last day of each quarter. Interest will accrue
on unpaid amounts in the Cash Deferral Account from the date credited to such
Account.

 

Article 5 - Distributions

 

5.1

Distributions of Cash Deferral Accounts.

(a) At the time the Participant makes an election to make Employee Contributions
with respect to a Cash Deferral Account, the Participant shall also elect the
calendar year of the distribution of the Cash Deferral Account and the number of
installments. The Participant may elect either of the following:

 

(1) Specified Date Distribution. That the distribution of the Cash Deferral
Account commence in the calendar year specified by the Participant in up to five
(5) installments. In the event the Participant Terminates Employment prior to
the calendar year of the distribution, the Cash Deferral Account must commence
distribution the calendar year following the calendar year of the Termination of
Employment, with the same number of installments. For example, if the
Participant elected a 2010 distribution with five (5) installments, but
Terminated Employment in 2007, the Cash Deferral Account would commence
distribution in 2008.

 

(2) Retirement Distribution. That the distribution of the Cash Deferral Account
commence the calendar year following the calendar year of Retirement in up to
(10) installments. If the Participant Terminates Employment while not Retirement
eligible, the distribution shall commence the calendar year following the
calendar year of Termination of Employment, but shall be limited to five (5)
installments.

 

Page 7

 



 

 

If no timely distribution election is made by the Participant, then the
Participant will be deemed to have made an election to have the Cash Deferral
Account distributed in a single installment in the first calendar year after the
calendar year Employee Contributions were first made.

 

Regardless of the distribution election made, if the Participant Terminates
Employment but has a Cash Deferral Account that commenced in the same year the
Cash Deferral Account would commence distribution, then that Account would
instead commence distribution in the calendar year following the year the
Account commenced. For example, if a Retirement eligible Employee Terminated
Employment in 2005 after making an election with regard to an Incentive Award to
be paid in 2006, the Cash Deferral Account relating to that award would commence
distribution in 2007.

 

(b) If an Employee elected a Specified Date Distribution for a Cash Deferral
Account, the Employee may elect a new Specified Date Distribution commencement
date and a new number of installments; provided, however, Termination of
Employment will not accelerate the distribution, unlike the initial deferral
election. Unless otherwise provided by the Committee, the Employee must elect
the new distribution and new number of installments, if any, on or after the
September 1, and on or before the last Business Day of the December, of the
calendar year that is the second calendar year preceding the calendar year of
the relevant scheduled distribution. For example, an election to defer a
scheduled distribution in 2010 must be made from September 1, 2008 through the
last business day of December 2008. The new distribution election must delay
commencement of the distribution by five (5) years. An election to create a new
Specified Date Distribution and defer the commencement of the distribution of a
Cash Deferral Account may not be made in the same calendar year the election to
establish the Cash Deferral Account is made. Notwithstanding anything to the
contrary in this Plan, (1) such election to create a new Specified Date
Distribution must be made at least 12 months prior to the date of the first
scheduled payment under the prior distribution election and (2) the election
shall not take effect until at least 12 months after the date on which the
election is made.

 

(c) A Participant’s Cash Deferral Account shall be distributed to the
Participant on March 10 (or as soon thereafter as administratively practicable,
as determined by AT&T) of the calendar year elected by the Participant. In the
event the distribution is to be made to an Officer Level Employee or a “key
employee” (as defined in Section 416(i) of the Code, without regard to paragraph
(5) thereof) as a result of the Participant’s Termination of Employment, the
distribution shall not occur until the later of such March 10 or six (6) months
after the Termination of Employment, except it shall be distributed promptly
upon the Participant’s earlier death. The distributions shall continue annually
on each successive March 10 (or such other date as determined by AT&T) until the
number of installments elected by the Participant is reached. In each
installment, AT&T shall distribute to the Participant that portion of the
Participant's Cash Deferral Account that is equal to the total dollar amount of
the Participant's Account divided by the number of remaining installments.

 

(d) The Committee may establish other distribution alternatives from time to
time, but such alternatives may be offered no earlier than the next period in
which a Participant may make an election to establish a Cash Deferral Account.

 

Page 8

 



 

5.2

Death of the Participant or if the Participant Becomes Disabled.

In the event of the death of a Participant, all undistributed Cash Deferral
Accounts shall be distributed to the Participant's beneficiary in accordance
with the AT&T Rules for Employee Beneficiary Designations, as the same may be
amended from time to time. In the event a Participant becomes Disabled and
Terminates Employment, all undistributed Cash Deferral Accounts shall be
promptly distributed to the Participant.

 

5.3

Unforeseeable Emergency Distribution.

In the event that AT&T (the Committee in the case of Officer Level Employees),
upon written petition of the Participant, determines in its sole discretion that
the Participant has suffered an unforeseeable emergency, AT&T shall make such
distributions to the Participant from the Participant’s Cash Deferral Accounts,
on a pro-rata basis, as it deems necessary, as soon as practicable following
such determination, subject to the following. For purposes of this Plan, an
unforeseeable emergency is a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The amounts distributed with
respect to an emergency may not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship). It
is the intent of this Plan that this provision comply with the Unforeseeable
Emergency provisions of Section 409A of the Code. Upon such distribution, any
election to make Employee Contributions by such Participant shall be immediately
cancelled, and the Participant shall not be permitted to make a new election
with respect to Employee Contributions that would be contributed during the then
current and immediately following calendar year.

 

5.4

Ineligible Participant.

Notwithstanding any other provisions of this Plan to the contrary, if AT&T
receives an opinion from counsel selected by AT&T, or a final determination is
made by a Federal, state or local government or agency, acting within its scope
of authority, to the effect that an individual is not, or was not at the time of
his or her making Employee Contributions to this Plan, a member of Employer's
“select group of management or highly compensated employees” within the meaning
of ERISA, then such person will not be eligible to make further contributions to
the Plan.

 

Article 6 - Transition Provisions

 

6.1

2005 Cash Deferral Accounts.

Notwithstanding Article 4 to the contrary, if an Employee is an Eligible
Employee on September 30, 2004, the Employee may make an election under Article
4 on or prior to December 15, 2004, with respect to the establishment of a Cash
Deferral Account for the contribution of Base Compensation and/or Incentive
Awards that would otherwise be paid during the period from January 1, 2005,
through January 15, 2006, which shall be the Plan Year for such Cash Deferral
Account.

 

Article 7 - Discontinuation, Termination, Amendment.

 

7.1

AT&T's Right to Discontinue Offering Cash Deferral Accounts.

The Committee may at any time discontinue offerings of Cash Deferral Accounts or
contributions under the Plan. Any such discontinuance shall have no effect upon
existing Cash Deferral Accounts or the terms or provisions of this Plan as
applicable to such Accounts.

 

Page 9

 



7.2

AT&T's Right to Terminate Plan.

The Committee may terminate the Plan at any time. Upon termination of the Plan,
contributions shall no longer be made under the Plan.

 

After termination of the Plan, Participants shall continue to earn interest on
undistributed amounts and shall continue to receive all distributions under this
Plan at such time as provided in and pursuant to the terms and conditions of
Participant's elections and this Plan.

 

7.3

Amendment.

The Committee may at any time amend the Plan in whole or in part; provided,
however, that no amendment, including but not limited to an amendment to this
section, shall be effective, without the consent of a Participant, to alter, to
the material detriment of such Participant, any of the Cash Deferral Accounts of
the Participant. For purposes of this section, an alteration to the material
detriment of a Participant shall include, but not be limited to, a material
reduction in the period of time over which the Participant’s Cash Deferral
Account may be distributed to a Participant, any reduction in the amounts
credited to the Participant's Cash Deferral Accounts, or any reduction in the
Plan Interest Rate (other than as it may fluctuate in accordance with its terms)
for Cash Deferral Accounts previously elected by the Participant. Any such
consent may be in a writing, telecopy, or e-mail or in another electronic
format. An election to make Employee Contributions shall be conclusively deemed
to be the consent of the Participant to any and all amendments to the Plan prior
to such election, and such consent shall be a condition to making any election
with respect to Employee Contributions.

 

Article 8 - Miscellaneous

 

8.1

Tax Withholding.

Upon a distribution from a Participant’s Cash Deferral Account, AT&T shall
withhold sufficient amounts to satisfy the minimum amount of Federal, state, and
local taxes required by law to be withheld as a result of such distribution.

 

8.2

Elections and Notices.

Notwithstanding anything to the contrary contained in this Plan, all elections
and notices of every kind under this Plan shall be made on forms prepared by
AT&T or the General Counsel, Secretary or Assistant Secretary, or their
respective delegates or shall be made in such other manner as permitted or
required by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates, including through electronic means, over the
Internet or otherwise. An election shall be deemed made when received by AT&T
(or its designated agent, but only in cases where the designated agent has been
appointed for the purpose of receiving such election), which may waive any
defects in form. Unless made irrevocable by the electing person, each election
with regard to making Employee Contributions or distributions of Cash Deferral
Accounts shall become irrevocable at the close of business on the last day to
make such election. AT&T may limit the time an election may be made in advance
of any deadline.

 

If not otherwise specified by this Plan or AT&T, any notice or filing required
or permitted to be given to AT&T under the Plan shall be delivered to the
principal office of AT&T, directed to the attention of the Senior Executive Vice
President in charge of Human Resources for AT&T or his or her successor. Such
notice shall be deemed given on the date of delivery.

 

Page 10

 



Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant's work or home address as shown on the records of
AT&T or, at the option of AT&T, to the Participant's e-mail address as shown on
the records of AT&T. It is the Participant's responsibility to ensure that the
Participant's addresses are kept up to date on the records of AT&T.

 

 

In the case of notices affecting multiple Participants, the notices may be given
by general distribution at the Participants' work locations.

 

By participating in the Plan, each Participant agrees that AT&T may provide any
documents required or permitted under the Federal or state securities laws,
including but not limited to the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, by e-mail, by e-mail attachment, or
by notice by e-mail of electronic delivery through AT&T's Internet Web site or
by other electronic means.

 

8.3

Unsecured General Creditor.

Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
any Employer. No assets of any Employer shall be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
any Employer under this Plan. Any and all of each Employer's assets shall be,
and remain, the general, unpledged, unrestricted assets of such Employer. The
only obligation of an Employer under the Plan shall be merely that of an
unfunded and unsecured promise of AT&T to make distributions under and in
accordance with the terms of the Plan.

 

8.4

Offset.

AT&T may offset against the amount otherwise distributable to a Participant, any
amounts due an Employer by a Participant, including but not limited to
overpayments under any compensation or benefit plans.

 

8.5

Non-Assignability.

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage, or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt, any Cash Deferral
Account under the Plan, if any, or any part thereof, which are, and all rights
to which are, expressly declared to be unassignable and non-transferable. No
part of a distributable Cash Deferral Account shall, prior to actual
distribution, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.

 

8.6

Employment Not Guaranteed.

Nothing contained in this Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any employee any right to be retained
in the employ of an Employer or to serve as a director.

 

8.7

Errors.

At any time AT&T or an Employer may correct any error made under the Plan
without prejudice to AT&T or any Employer. Such corrections may include, among
other things, refunding contributions to a Participant with respect to any
period he or she made Employee Contributions while not an Eligible Employee, or
canceling the enrollment of a non-Eligible Employee. Neither AT&T nor any
Employer shall be liable for any damages resulting from failure to timely allow
any contribution to be made to the Plan or for any damages resulting from the
correction of, or a delay in correcting, any error made under the Plan. In no
event shall AT&T or any Employer be liable for consequential or incidental
damages arising out of a failure to comply with the terms of the Plan.

 

 

Page 11

 



 

 

8.8

Captions.

The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.

 

8.9

Governing Law.

To the extent not preempted by Federal law, the Plan, and all benefits and
agreements hereunder, and any and all disputes in connection therewith, shall be
governed by and construed in accordance with the substantive laws of the State
of Texas, without regard to conflict or choice of law principles which might
otherwise refer the construction, interpretation or enforceability of this Plan
to the substantive law of another jurisdiction.

 

Because benefits under the Plan are granted in Texas, records relating to the
Plan and benefits thereunder are located in Texas, and the Plan and benefits
thereunder are administered in Texas, AT&T and the Participant under this Plan,
for themselves and their successors and assigns, irrevocably submit to the
exclusive and sole jurisdiction and venue of the state or Federal courts of
Texas with respect to any and all disputes arising out of or relating to this
Plan, the subject matter of this Plan or any benefits under this Plan, including
but not limited to any disputes arising out of or relating to the interpretation
and enforceability of any benefits or the terms and conditions of this Plan. To
achieve certainty regarding the appropriate forum in which to prosecute and
defend actions arising out of or relating to this Plan, and to ensure
consistency in application and interpretation of the Governing Law to the Plan,
the parties agree that (a) sole and exclusive appropriate venue for any such
action shall be an appropriate Federal or state court in Bexar County, Texas,
and no other, (b) all claims with respect to any such action shall be heard and
determined exclusively in such Texas court, and no other, (c) such Texas court
shall have sole and exclusive jurisdiction over the person of such parties and
over the subject matter of any dispute relating hereto and (d) that the parties
waive any and all objections and defenses to bringing any such action before
such Texas court, including but not limited to those relating to lack of
personal jurisdiction, improper venue or forum non conveniens.

 

8.10

Plan to Comply with Section 409A.

In the event any provision of this Plan is held invalid, void, or unenforceable,
the same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan. Notwithstanding any provision to the contrary in this
Plan, each provision in this Plan shall be interpreted to permit the deferral of
compensation in accordance with Section 409A of the Code and any provision that
would conflict with such requirements shall not be valid or enforceable.

 

8.11

Successors and Assigns.

This Plan shall be binding upon AT&T and its successors and assigns.

 

 

Page 12

 

 

 